Wright, C.J.
(dissenting) — I dissent. The problem herein relates to interpretation of a statute, that is, RCW 88.16 as amended by Laws of 1977, 1st Ex. Sess., ch. 337, § 2(2).
I strongly disagree with the majority in its conclusion that the language of the statute is clear and unambiguous. I believe the legislative language is as ambiguous and unclear as language could possibly be.
We said in State ex rel. Pendleton v. Superior Court, 199 Wash. 73, 78, 204 P. 1053 (1922): "the rule is that statutes will not be construed to shorten the terms of incumbent officers unless the intent is plainly and clearly expressed." That statement is in conformity with the general rule as expressed by the courts of other jurisdictions. See, e.g., State ex rel. Reynolds v. Roan, 213 So. 2d 425 (Fla. 1968).
The majority seeks to avoid that rule by the simple expedient of saying the legislative act clearly expresses a different intent. With that conclusion I disagree.
Pilotage commissioners holding commissions on the effective date of this 1977 amendatory act, shall continue to hold their office subject to reappointment by the governor and confirmation by the senate.
(Italics mine.) Laws of 1977, 1st Ex. Sess., ch. 337, § 2(2). What does the language "shall continue to hold their office" mean? The majority points out that such language does not mean the incumbent commissioners are eligible for reappointment. If it does not mean that, then it must mean they "shall continue to hold their office."
Language in a statute is never to be deemed surplusage. Smith v. Greene, 86 Wn.2d 363, 545 P.2d 550 (1976); *572Tradewell Stores, Inc. v. Snohomish County, 69 Wn.2d 352, 418 P.2d 466 (1966); Kasper v. Edmonds, 69 Wn.2d 799, 420 P.2d 346 (1966).
I believe the proper meaning of the section in question is that the commissioner will hold his office to the end of his term and then may continue after that if reappointed and confirmed. That interpretation would conform to the usual rule of law as stated above and seems most probably what the legislature intended. If the legislature had any other intention the act would have so stated.
For the reasons stated, I would affirm.
Reconsideration denied February 8, 1979.